DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 01/28/22. In particular, claim 1 has been amended to include features “further comprising a secondary viscosifier present in the wellbore fluid at a concentration from about 0.5 to about 7 kg/m3; wherein the stabilizer agent is a blend of polymeric alkaline materials.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Priority
6.          This application has PRO 62/852,310 05/24/2019.


Response to Amendment
7.         Applicant's amendment filed on 01/28/22, has been fully considered and entered. 

Response to Arguments
8.        Applicant's arguments with respect to rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph filed on 01/28/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejection has been withdrawn.
9.        Applicant's arguments with respect to rejection of claims 1-9, 12, 16 under 35 U.S.C. 102(a)(1) as being anticipated by Subhahani (US 2017/0145296), claim under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Sarap (US 2011/ 0172130), claim 11 under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Mueller (US 6716799), claim 17 under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman (US 4900457), claim 18 under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman and Mueller, claim 19 under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman,  Mueller, and Sarap filed on 01/28/22, have been fully considered but are moot in view of amendment and the new ground(s) of rejection. Applicants arguments regarding the thinner have been respectfully considered but are not persuasive because it has been noted that nowhere Subhahani discloses thinner. 
 
Election/Restrictions
10.        Original claim 20 was dependent from claim 16, wherein claim 16 require biopolymers such as starch. The amended claim 20 depends from claim 1, wherein claim 20 require biopolymer-free fluid. In previous office action, claim 20 was rejected under 112 but no prior arts applied to claim 20 as base claim 16 require biopolymers such as starch. Now the amended claim 20 is directed to an invention (biopolymer-free fluid) that is independent or distinct from the invention originally examined, e.g.  claimed invention require biopolymers such as starch.
           Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention/species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Scope of the Elected Invention
11.       Claims 1, 20 have been amended, claims 10, 17 have been cancelled, claims 13-15 have been withdrawn in an amendment filed on 01/28/22. Regarding amended claim 20, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention/species.  See 37 CFR 1.142(b) and MPEP § 821.03. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-9, 11-12, 16, 18-19 are drawn to a composition and species: sodium chloride salt, manganese heavy metal, and drilling fluid.

Claim Rejections - 35 USC § 112
12.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.       Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.        Claim 18 is dependent on claim 17. However, claim 17 is cancelled and thus, the dependency of claim 18 is unclear. 
            Claim 19 depends from the rejected claim 18.
           For purposes of examination, the examiner will interpret the claim as being dependent on claim 1.

Claim Rejections - 35 USC § 103
15.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.        Claims 1-9, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subhahani (US 2017/0145296) in view of Clarke-Sturman (US 4900457) and Sarap (US 2011/0172130).           
           Regarding claims 1-4, 7-8, 12, Subhahani discloses a wellbore drilling fluid comprising an aqueous divalent fluid comprising brine/salt such as fresh water, produced water, sea water, brines comprising sodium chloride, calcium chloride and potassium chloride, sodium formate, potassium formate, sodium bromide, calcium bromide, zinc chloride, zinc bromide and mixtures thereof, viscosifier, stabilizing agent and lubricant  (para [0001], [0005], [0030], claims 1, 6, 11). Since, aqueous divalent fluid of Subhahani is same as instantly claimed, the inhibitive property would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Further, the produced water inherently contains the claim 8 listed heavy metals.
           Subhahani does not disclose the stabilizing agent is a blend of polymeric alkaline materials. 
           However, Clarke-Sturman discloses an aqueous wellbore drilling fluid comprising a stabilizing agent such as a blend of polymeric alkaline materials, e.g. PTS 200 (column 1, lines 50-54, column 4, lines 16-18).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Clarke-Sturman to provide a wellbore composition comprising a stabilizing agent such as a blend of polymeric alkaline materials, e.g. PTS 200 in order to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
          Subhahani does not disclose the second viscosifier in the concentration of claim range of about 0.5 kg/m3   to about 7 kg/m3. 
           However, Sarap discloses an aqueous wellbore drilling fluid comprising combination of viscosifier such as starch and magnesium containing compound such as THERMA VIS in an amount of from about 0.01% to about 35% by weight (para [0021]-[0025]; approximated density 1, approx. 0.1 to 350 kg/m3) encompassing instant claim range of about 0.5 kg/m3   to about 7 kg/m3.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Sarap to provide a wellbore composition comprising magnesium containing compound viscosifier such as THERMA VIS in an amount of from about 0.01% to about 35% by weight in addition to starch viscosifier to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
            Regarding claims 5-6, Subhahani discloses 10.9 ppg (approx. 1.3 g/cm3) calcium chloride (table 4), fall into instant claim 5 density range of  from about 1 to 1.5 g/cm3 or instant claim 6 density range of  up to about 3 g/cm3. 
            Regarding claim 9, Subhahani discloses 8 ppg (approx. 22.82 kg/m3) starch derivative (table 1; read on primary viscosifier), fall into instant claim range of about 20 kg/m3   to about 40 kg/m3. 
            Regarding claim 16, Subhahani discloses branched starch derivative (read on viscosifier; para [0016]). 
18.       Claim 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Subhahani in view of Clarke-Sturman and Sarap as applied to claim 1 above, and further in view of Mueller (US 6716799).
           Subhahani includes the features of claim 1, above.
           Regarding claim 11, Subhahani does not disclose the lubricant concentration in an amount of no more than 5%. 
           However, Mueller discloses an aqueous wellbore drilling fluid comprising fatty alcohol lubricant in an amount of 0.5% to 5% by weight (column 2, lines 17-22, claim 1).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Muellerto provide a wellbore composition comprising fatty alcohol lubricant in an amount of 0.5% to 5% by weight in order to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 18, Subhahani does not disclose the lubricant is alcohol. 
           However, Mueller discloses an aqueous wellbore drilling fluid comprising fatty alcohol lubricant (column 2, lines 17-22, claim 1).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Muellerto provide a wellbore composition comprising fatty alcohol lubricant in order to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 19, Subhahani does not disclose the second viscosifier comprises magnesium compound. 
           However, Sarap discloses an aqueous wellbore drilling fluid comprising combination of viscosifier such as starch and magnesium containing compound such as THERMA VIS (para [0021]-[0025]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Subhahani with the aforementioned teachings of Sarap to provide a wellbore composition comprising magnesium containing compound viscosifier such as THERMA VIS in addition to starch viscosifier to use such composition in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
19.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766